internal_revenue_service appeals_office royal palm one suite south pine island road plantation fl date feb number release date org certified mail dear department of the treasury employer_identification_number person to contact employee id number tel fax uil this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 c of the code effective date the revocation of your exempt status was made for the following reason s organizations exempt from federal_income_tax under section sec_501 of the internal_revenue_code are required to operate exclusively for charitable education or other exempt purposes organizations are not operated exclusively for exempt purposes if the net_earnings of the organization inure in whole or in part to the benefit of private shareholders or individuals of the organization see sec_1 c -1 c we have determined that your net_earnings inured to the benefit of private individuals due to the distribution of your organization's primary asset to the trustees in as such you have not operated exclusively for exempt purposes and have operated for the benefit of private interests of individuals in contravention of the requirements of sec_1 c -1 d ii contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on form sec_1 file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of revocation you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice you have agreed to waive your right to contest this determination under the declaratory_judgment provisions of section of the code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours timothy d jarvis appeals t earn manager enclosure publication fa department of the treasury dfl internal_revenue_service irs tax_exempt_and_government_entities_division date november taxpayer_identification_number uil dollar_figure org fonn tax_year s ended person to contact number contact numbers phone number fax number manager's name number manager's contact number phone number response due_date certified mail- return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_50l c after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter ifyou write please provide a telephone number and the most convenient time to call ifwe need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f fomi886a l name oftaxpayer org department of the treasury - intcmal revenue service explanation of items schedule no or exhibit year period ended t2 3t 20xx legend org - organization name state - state xx - date address - address city - city county - county trustee-1 to - trustee-1 to did the transfer of the personal_residence t6 the org o yned by the trustees of the org benefit private persons resulting in inurement and or private benefit and result in the potential revocation of the c foundation exempt status did the org transfer of dollar_figure acres of land located in city state on or about december 20xx to trustee-1 and trustee-6 both disqualified persoris via general warranty deed filed with the office of recorder of county county state result in inurement and or private benefit and in the potential revocation of the c foundation exempt status facts for issue transfer of the personal_residence to the foundation the org filed a_trust agreement in city state on march 20xx the purpose of the trust agreement was to create the foundation exclusively for charitable religious scientific literary and educational_purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code trustees of the org at the date of inception were trustee-1 and trustee-2 husband and wife on or about june 20xx the org received letter from the internal_revenue_service granting the foundation exemption from federai income_tax under sec_509 as a charitable_organization as described in sec_501 c of the code effective date of the exemption was april10 20xx on april 20xx the org held an annual trustee meeting those present at the meeting were trustee-1 ph d trustee trustee-2 trustee trustee-3 trustee-4 trustee-s at this meeting a discussion was conducted centering on the donation of the residence to the foundation additional discussions were conducted concerning the purchase of land and or a building for the foundation's future school it was c tecided that by the end of 20xx the org would purchase property in city state on or about december 20xx trustee-1 and trustee-2 transferred their personal_residence located at address city state to the org an appraisal was conducted this date by appraiser of appraiser appraisal for the purpose of determining the fair_market_value of the property located at address city state zipcode the fair_market_value as determined by the appraiser as dollar_figure the form_990-pf filed for the period ended december 20xx reported real_property on the asset schedule at dollar_figure and liabilities at dollar_figure these amounts were corrected on the form_990-pf filed for the period ended december 20xx the residence cost_basis was correct to dollar_figure and two bank loans were reported for the residence bank loan dated loan dated 20xx loan amount loan amount dollar_figure dollar_figure form 886-a acv department of the treasury- latemal revenue service page form886a i name oftaxpayer org department of the t rc aswy - internal ret-enue service explanation of items schedule no or exhibit year period boded 20xx on or about march 20xx the org sold the residence at address city state to a third party and reported a loss on the sale on the form_990-pf filed for the period ended december 20xx on or about august 20xx trustee-2 died sometime in 20xx trustee-1 remarried and his current wife trustee-6 was added as a trustee of the org on or about may 20xx in reference to united_states tax_court in the matter of trustee-1 v commissioner of internal_revenue_service document no a judgment was entered into by all parties in agreement that it was determined that under the law the home was not actually contributed to the org and the donation of the home to the foundation did not meet the requirements of the law facts for issue transfer of city land from the foundation to the disqualified persons on or about april2 20xx t org purchased dollar_figure acres of land located on address city state at a contract_price of dollar_figure the form_990-pf filed for the period ended december 20xx reported the property purchase on its balance_sheet as real_property acquisition at dollar_figure with liabilities of dollar_figure these amounts were corrected on the form_990-pf filed for the period ended december 20xx with the assets value being corrected to dollar_figure and liabilities being added for bank loan dated 03120xx loan amountdollar_figure on or about december 20xx the org transferred dollar_figure acres of land located in city state to trustee-1 and trusteehi via general warranty deed filed with the office of recorder of county county state on or about january 20xx the dollar_figure acres of land was listed with local city state realtors for sale at an asking price of dollar_figure on or about february 20xx trustee-1 and trusteehi sold the dollar_figure acres to third party the org filed form_990-pf with the internal_revenue_service for the periods ended december 20xx 20xx 20xx 20xx 20xx 20xx and 20xx sec_501 states corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its ctlvities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual emphasis added sec_501 of the code forbids inurement of any part of the net_earnings of a qualifying_organization to the benefit of any private_shareholder_or_individual any part literally means any part the smallest amount of inurement will result in the organization's fail re to meet the requirements for exempt status fom1 a re us department of the treuuty -internal revenue semc e page fom886a i name oftaxpayer org department of the treaswy - internal re enue set -ice explanation of items schedule no or exhibit year period ended 20xx sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefd of private interests such as designated individuals the creator or his family shareho c l81'8 of the organization or pef8ons controlled directly or indirectly by such private interests sec_1_501_a_-1 defines a private_shareholder_or_individual for sec_501 purposes as those persons having a personal and private interest in the activities of the organization treasury regulation section big_number c -1 a provides that in order to be exempt as an organization described in sec_501 n organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively- for one or more exempt purposes only if it engages primarily in activities wh h accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states in part that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals internal_revenue_code section sec_4941 d i a provides that any sale_or_exchange of property between a disqualifted person and a private_foundation is self-dealing as with most of the defined categories of self dealing sales or exchanges of property are flatly prohibited rather than being judged by an arm's-length standard or eligible for a de-minirnus exception reg sec_4941 d -2 a provides that the transfer of property by a disqualified_person to a private_foundation is treated as a sale_or_exchange if the private_foundation assumes a mortgage or takes subject_to a mortgage that was placed on the property within the 10-year period ending on the date of the transfer of the property to the private_foundation argument and rationale for issue transfer of the personal_residence to the foundation the trustees for the foundation formed the foundation and transferred their personal_residence to the foundation the personal_residence had a mortgage associated with it as described above as addressed in internal_revenue_code section sec_4941 above this is an act of self-dealing and is prohibited under sec_501 and would cause the revocation of the exempt status of the foundation as stated above on or about may 20xx in reference to united_states tax_court in the matter of trustee-1 v commissioner of internal_revenue_service document no a judgment was entered into by all parties in agreement that it was determined that under the law the home was not actually contributed to the org and the donation of the home to the foundation did not meet the requirements of the law there was no charitable purpose for the contribution of this residence to the foundation form 886-a r ev department of the treasury - iatemal revenue service page ------------------------------------------------------------------ fomi886a i name oftaxpayer org department of the treasury -internal revenue service explanation of items schedule no or exhibit year period boded 20xx argument and rationale for issue tbansfer of city land from the foundation to the disqualified persons on or about december 20xx the org transferred dollar_figure acres of land located in city state to trustee-1 and trustee-s via general warranty deed filed with the office of recorder of county county state this was an act prohibited by c and internal_revenue_code section sec_4941 and reg sec_4941 d -2 a taxpayers position first issue transfer of the personal_residence to the foundation in response to your question as to the personal benefit received by the transfer of the personal_residence owned by the trustees to the foundation in the calendar_year 20xx a this issue was settled in the u s tax_court case as setforth above and the related tax_assessment was personally paid_by the trustees as an integral part of that settlement b this property was sold and disposed of prior to january 20xx and should not be an issue in this examination as the statute of limitation has now expired on this transaction c the exempt status of the foundation was not disallowed as a part of this settlement with the u s tax_court and therefore your claim for personal benefits to the trustees does not in fact exist as there was no benefit to the related parties following the action of the u s tax_court d the settlement of this issue effective for the calendar years 20xx 20xx and 20xx resulted in the elimination of any possible inurement and or private benefif' to the trustees of the foundation in fact the reality of the circumstances and following settlement by the u s tax_court resulted in a definite significant economic loss to e trustees e one of the trustee involved in your proposed_adjustment passed away on august 20xx which as several months prior to the beginning of the fiscal_year you liave under examination there is no way she benefitted from this transaction during the calendar_year 20xx as you have asserted f trustee-s now trustee-s did not become involved in the foundation operation until her marriage to trustee-1 on may 20xx which was almost months past the fiscal yearend of december 20xx therefore there is also no way she benefitted from your proposed claim during the calendar_year '20xx second issue transfer of city land from the foundation to the disqualified persons the response to this issue requires it be broken down into two parts one for which we agree and one for which we disagree a we acknowledge and agree that the city property was purchased in 20xx and the purchase was accompanied with the creation of a debt to bank numerous transactions involving the payment of this debt from 20xx thru december 20xx were included in exhibits a thru t submitted on january 20xx the debt was clearly a vital part of the purchase and was not debt added at a later date b we acknowledge and agree that the city property was indeed tentatively transferred into the personal names of trustee-1 and trustee-s the deed was recorded on december 20xx which under state law is the actual date of the transfer as deeds are not recognized as official until they are property recorded form 886-a aev -t-q department of the treuwy -internal revenue semce page fom1886a i name of taxpayer org department of the treaswy - intc mal revenue service explanation of items schedule no or exhibit year period ended 20xx c we disagree that trustee-1 and trustee-s received any benefit from this transaction during the calendar_year 20xx in fact they incurred a liability as a result of the deed due to the fact that they were then required to make a mortgage payment on the property's mortgage they received no benefit of any kind on the payment of the mortgage as they did npt deduct the interest_paid neither did they attempt to deduct the principal paid as a charitable_contribution d our conclusion is that the mere recording of the deed prior to 1-1-20xx did not result in inurement and or private benefit to trustee-1 and trustee-6 for the calendar_year 20xx e we accept the fact that the law prohibits the following no part oftbe net eaminas of which inures to fbe benefit of anv private_shareholder_or_individual the deed to the property was not recorded until december 20xx and there was absolutely no earnings from this date th december 20xx therefore there was literally no amount of earnings or economic benefit received by any individual during 20xx f we accept your statement that the mls listing of said property for sale as being officially listed on january 20xx however we do not accept your position that the listing price is the market_value of the property support of the actual sale was for net_proceeds ofdollar_figure per copy of the hud closing statement dated 2-15-20xx attached hereto it will prove the value of ttie property to dollar_figure this is the sales_price ofdollar_figure less the cost they had to incur to dispose_of the property be only and g it is our position that sec_1 c -1 d ii has been complied with this position was supported with the numerous exhibits attached to our letter of january 20xx the foundation was organized for the purposes permitted by law and was definitely not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests it is our understanding that the u s tax_court agreed with our position h the requirements of sec_501 c were met by the org as supported by the exhibits attached to our letter of january 20xx it was organized for the charitable purposes so stated numerous attempts were made during the calendar years 20xx thru the years 20xx to secure grants with which to fund the foundation for which it was organized these attempts were unsuccessful but the lack of success does not detract from the efforts to comply with the original purpose this lack of funding_ resulted in the necessity to liquidate the corporate debt and this could only be done by disposing of the only asset the foundation owned which was the city property the net_proceeds from the sale in the amount of dollar_figure was temporally held in the personal bank account of trustee-1 and trustee-6 however it was transferred to the foundation from this same personal bank account during the same fiscal_year see exhibits m bb cc form 886-a rev department of the treuwy - intemal revenue service page fonn886a i name oftaxpayer org department of the treasury - internal re -enue service explanation of items schedule no or exhibit year period ended 20xx this action is permitted under sec_4941 b which allows for a disqualified_person to correct any disqualifying act within the same taxable_period without penalty the transfer back to the foundation in the amount of dollar_figure within the same fiscal_year of the sale as reflected in exhibits c do which supports our position that the error was corrected in the same fiscal_year as permitted under the law i sec_1 c -1 c l requires an exempt_organization to operated exclusively for the exempt_purpose for which it was organized we contend that extensive time an effort and personal expenditures were incurred by the trustees in their attempt to accomplish this purpose thru no fault of their own the requested grants to fund the proposed educational_institution did not materialize which forced the liquidation of the only asset owned by the foundation this was done at a loss to the trustees who received no salary or other expense reimbursement for the large amount of time and funds spent for the benefit of the foundation j no individual received any net_earnings from the activity ofthe foundation in whole or in part therefore sec_1_501_c_3_-1 was followed as the foundation's only operation was their attempt to exclusively accomplish this exempt_purpose k in response to your question about sec_4941 all proceeds from the net sale of the property in 20xx were properly held in the bank account of the foundation as of the 12-31-20xx no sale was made to a disqualified_person as our position ylas that the made the sale for the benefit of the foundation even though the sale was erroneously made in their name they received no benefit from the proceeds and they were deposited into the foundation 's bank account as of the end of the fiscal_year i we fail to see the relative aspect of reg d -2 a the mortgage taken out by the foundation to purchase the land is not applicable the mortgage ylas incurred as part of the purchase_price of the city property and this property was purchased at an arms length from a non related third party transfer of the personal_residence to the foundation this transaction was agreed to by the u s tax_court in that they ruled that the property was never in reality transferred to the foundation this was a settled issue and should not be an item of this examination response to taxpayers protest the following constitutes the agenfs rebuttal to the org's protest numbered in same order as protest above first issue transfer of the personal_residence to the foundation a the referred to tax_court case is united_states tax_court v trustee-1 docket number and can be found atlndex of the administrative file the decision of the court was that additional individual federal_income_tax was owed by the foundation founder s for 20xx 20xx and 20xx based on an examination of their individual income_tax form_1040 there was no examination conducted of the org's form_990 and there was no decision entered as to the exempt status of the foundation at that time the tax_court case was the result of a form_1040 jndivlduallncome tax examination conducted by small_business self-employed sbse this division has no authority over the examination of exempt_organizations the conclusion of the tax_court and agreed to by all parties form rev department of the treasury- internal_revenue_service page form 886a i name of taxpayer org department of the treasury- internal r enw seni ce explanation of items schedule no or exhibit year period ended 20xx was that the donation of the home to the foundation did not meet the requirements of the law and as such no contribution is allowable as it pertains to the home b this section of the protest is referring to the personal_residence of the foundations founder s being sold in 20xx and statutes being barred for that sale this examination is not questioning the proper tax treatment of the sale of the property this examination is questioning whether or not the transfer of the personal_residence to the foundation on december 20xx resulted in a prohibitive transaction thus causing the revocation of the exempt status of the foundation the examination conclusion as stated above concludes that the prohibited_transaction does cause the revocation of the foundations exempt status and therefore is retroactive to that december 20xx date when sec_501 exemption is revoked the revocation is retroactive unless sec_7805 relief is warranted such relief will not be warranted if the organization omitted or misstated a material fact in seeking exemption or operated in a manner materially different from that originally represented sec_7805 relief is discussed in revproc_90_4 r b although a retroactively revoked organization is a taxable entity for the entire period for which the revocation is effective the charitable deductions of contributors to the organization are protected until public announcement of the revocation is made however an exception may be made if a contributor knew of the actual or imminent revocation or was responsible for or aware of the activities that resulted in the revocation see rev_proc c b big_number c the protest refers to tax_court case united_states tax_court v trustee-1 docket number and can be found at index of the administrative file and involves the internal_revenue_service examination of individual income_tax deducti ons it does not encompass the examination of the org the current examination is questioning whether or not the transfer of the personal_residence to the foundation on december 20xx resulted in a prohibitive transaction thus causing the revocation of the exempt status of the foundation the examinatjon conclusion as stated above concludes that the prohibited_transaction does cause th e revocation of the foundations exempt status and therefore is retroactive to that december 20xx date d the internal_revenue_service disagrees with the protests conclusion that the disallowance of the tax deduction for federal individual income_tax purposes is governing in the determination of inurement or private benefit this examination is questioning whether or not the transfer of the personal_residence to the foundation on december 20xx resulted in a prohibitive transaction thus causing the revocation of the exempt status of the foundation the examination conclusion as stated above concludes that the prohibited_transaction does cause the revocation of the foundations exempt status and therefore is retroactive to that december 20xx date the fact that internal_revenue_service income_tax examiners and the tax_court found that the donation of the home to the foundation did not meet the requirements of the law only supports the conclusion that the t nsaction was prohibitive e this examination has addressed two events that call into question the exempt status of the org the first event-occurred on december 20xx when the foundation trustees transferred a personal_residence to the foundation and the second event occurred on december 20xx when the foundation transferred city land to the foundation trustees who the trustees are is not as important as the fact that both transactions involved disqualified persons and both transaction in and of themselves violate the prohibitions of sec_501 and sec_4941 resuhing in the revocation of the exempt status of the org f as stated in response to protest e above this examination has addressed two events that call into question the exempt status of the org the first event occurred on december 20xx when the form 886-a rev- depanment of the treasury - intemal revenue setvic e page form 886a i name of taxpayer org department of the t reuwy - internal rc -enue semce explanation of items schedule no or exhibit year period ended 20xx foundation trustees transferred a personal_residence to the foundation and the second event occurred on december 20xx when the foundation transferred city land to the foundation trustees who the trustees are is not as important as the fact that both transactions involved disqualified persons and both transaction in and of themselves violate the prohibitions of internal_revenue_code sec_501 c and resulting in the revocation of the exempt status of the org second issue transfer of city land from the foundation to the disqualified persons a the internal_revenue_service also agrees with this statement b the internal_revenue_service also agrees with this statement c the essence of the inurement proscription is found in the language of internal_revenue_code section c which provides that no part of a c organization's net_earnings can inure to the benefit of any private_shareholder_or_individual although this would clearly prohibit the distribution of dividends to those in control of the organization the inurement prohibition is much broader than that in application the goal of the inurement prohibition is to prevent siphoning off of an exempt organization's assets by insiders- those in control of the organization in this context control may be direct as in the case of formal directors or indirect such as control_over others who are officers or directors any time assets of the organization flow through to benefit the organization's insiders whether directly or directly inurement is an issue the inurement restriction is absolute an organization that violates this prohibition will riot qualify or will cease to qualify for tax exemption regardless of whether it otherwise meets the appropriate statutory requirements for exemption the irs contends that there were two violations of this inurement prohibition the first violation was on or about december 20xx when the foundations founder s ftrustee s transferred their personal_residence to the foundation and the second violation was ori or about december 20xx when the org transferred dollar_figure acres of land located in city state to the foundations founderftrustee s d the essence of the inurement proscription is found in the language of code sec_501 which provides that no part of a c organization's net_earnings can inure to the benefit of any private_shareholder_or_individual although this would clearly prohibit the distribution of dividends to those in control of the organization the inurement prohibition is much broader than that in application the goal of the inurement prohibition is to prevent siphoning off of an exempt orgal ization's assets by insiders- those in control of the organization in this context contror may be direct as in the case of formal directors or indirect such as control_over others who are officers or directors any tim e assets of the organization flow through to benefit the organization's insiders whether directly or directly inurement is an issue the inurement restriction is absolute an organization that violates this prohibition will not qualify or will cea e to qualify for tax exemption regardless of whether it otherwise meets the appropriate statutory requirements for exemption form 886-a rev department of the treaeuty- internal_revenue_service page form 886a department of the t rea sury - intem2i revenue service explanation of items name oftaxpayer org schedule no or exhibit year period ended t2 20xx the irs contends that there were two violations of this prohibition the first violation was on or about december 20xx when the foundations founder s transferred their personal_residence to the foundation and the second violation vias on or about december 20xx when the org transferred dollar_figure acres of land located in city state to the foundations founder e the essence of the inurement proscription is found in the language of code sec_501 which provides that no part of a c organization's net_earnings can inure to the benefit of any private_shareholder_or_individual although this would clearly prohibit the distribution of dividends to those in control of the organization the inurement prohibition is much broader than that in application the' goal of the inurement prohibition is to prevent siphoning off of an exempt organization's assets by insiders- those in control of the organization in this context control may be direct as in the case of formal directors or indirect such as control_over others who are officers or directors any time assets of the organization flow through to benefit the organization's insiders whether directly or directly inurement is an issue the inurement restriction is absolute an organization that violates this prohibition will not qualify or will cease to qualify for tax exemption regardless of whether it otherwise meets the appropriate statutory requirements for exemption the irs contends that there were two violations of this prohibition the first violation was on or about december 20xx when the foundations founder s transferred their personal_residence to the foundation and the second violation was on or about december 20xx when the org transferred dollar_figure acres of land located in city state to the foundations founder f the internal_revenue_service issue herein is whether the two transactions discussed in this examination_report result in in inurement to the org trustee s as disqualified persons and thus the disallowance of the foundations exempt status the determination of the sales_price of the land or its fair_market_value is not material to that conclusion and is therefore not discussed here g the referred to tax_court case is united_states tax_court v trustee-1 docket number and can be found at index of the administrative file the decision of the court was that additional individual federal_income_tax was owed by the foundation founder s for 20xx 20xx and 20xx based on an examination of their individual income_tax form_1040 there was no examination conducted of the org's form_990 and there was no decision entered as to the exempt status of the foundation at that time the tax_court case was the result of a form_1040 individual income_tax examination conducted by small_business self-employed sbse this division has no authority over the examination of exempt_organizations the conclusion of the tax_court and agreed to by all parties was that the donation of the home to the foundation did not meet the requirements of the law and as such no contribution is allowable as it pertains to the home the essence of the inurement proscription is found in the language of code sec_501 which provides that no part of a c organization's net_earnings can inure to the benefit of any private_shareholder_or_individual although this would clearly prohibit the distribution of dividends to those in control of the organization the inurement prohibition is much broader than that in application h goal of the inurement prohibition is to prevent siphoning off of an exempt organization's assets by m sec_1ders- those in control of the organization in this context control may be direct as in the case of formal directors or indirect such as control_over others who are officers or directors any time assets of form 886-a rev deptu1dient of the treuwy- intemal revenue service page ------------------------ - fo 886a i name oftaxpayer org dqnrtment of the treasury- internal revenue sen-ice explanation of items schedule no or exhibit year period ended 20xx the organization flow through to benefit the organization's insiders whether directly or directly inurement is an issue the inurement restriction is absolute an organization that violates this prohibition will not qualify or will cease to qualify for tax exemption regardless of whether it otherwise meets the appropriate statutory requirements for exemption the irs contends that there were two violations of this prohibition the first violation was on or about december 20xx when the foundations founder s transferred their personal_residence to the foundation and the secand violation was on or about december 20xx when the org transferred dollar_figure acres of land located in city state to the foundations founder h this examination has addressed two events that call into question the exempt status of the org the first event oceurred on december 20xx when the foundation tru tees transferred a personal_residence to the foundation and the second event occurred on december 20xx when the foundation transferred city land to the foundation trustees both of these transaction in and of themselves violate the prohibitions of sec_501 and sec_4941 resulting in the revocation of the exempt status of the org this examination has addressed two events that call into question the exempt status of the _ _ org the first event ocel irred on december 20xx when the foundation trustees transferred a - personal_residence to the foundation and the second event occurred on december 20xx when the foundation transferred city land to the foundation trustees both of these transaction in and of themselves violate the prohibitions of sec_501 c and resulting in the revocation of the exempt status of the org this examination has addressed two events that call into question the exempt status of the org the first event occurred on december' 20xx when the foundation trustees transferred a personal_residence tothe foundation and the second event occurred on december 20xx when the foundation transferred city land to the foundation trustees both of these transaction in and of themselves violate the prohibltioj is of sec_501 and resulting in the revocation of the exempt status of the org reference the response included under below both section and s are responded together the protest is responding to excise_tax tor self-dealing and as assessed upon the foundation's disqualified persons however this examination has addressed two events that can into question the exempt status of the org the first event occurred on december 20xx when the foundation trustees transferred a personal_residence to the foundation and the second event occurred on december 20xx when the foundation transferred city land to the foundation trustees the internal_revenue_service concedes that the second_tier_tax under internal_revenue_code sec_4941 does not apply to the foundation trustees disqualified_person s due to the fact that the error was corrected in the taxable_period the discussion of sec_4941 has been reserved for another report -form 886-a rcv department of the trcaswy- internal_revenue_service page forin 886a i name oftaxpayer org department of the ttttillry - internal re enue scn-ke explanation of items schedule no or exhibit year period ended 20xx sec_4941 taxes on self-dealing a initial taxes on self-dealer there is hereby imposed a tax on each act of self-dealing between a disqualified_person and a private_foundation the rate_of_tax shall be equal to percent of the amount_involved with respect to the act of self-dealing for each year or part thereof in the taxable_period the tax imposed by this paragraph shall be paid_by any disqualified_person other than a foundation_manager acting only as such who participates in the act of self-dealing in the case of a government_official as defined in sec_4946 c sec_4946 a tax shall be imposed by this paragraph only if such disqualified_person participates in the act of self-dealing knowing that it is such an act b additional taxes on self-dealer in any case in which an initial tax is imposed by subsection a on an act of self-dealing by a disqualified_person with a private_foundation and the act is not corrected within the taxable_period there is hereby imposed a tax equal to percent of the amount_involved the tax imposed by this paragraph shall be paid_by any disqualified_person other than a foundation_manager acting only as such who participated in the act of self-dealing i the_irs has determined that based upon the documentation presented by the foundation there has been no charitable activity conducted by the foundation for the five years prior to december 20xx the irs has further determined that the protest argument is an immaterial argument in that the requirements of sec_1 1lation sec_1_501_c_3_-1 which provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest since its inception this examination has determined that the org benefited a private interest since its inception due to the transfer of the trustee s private residence to the foundation j the irs disagrees with this statement in that funds may not have been exchanged between the foundation and the founder s ftrustee s the_ essence of the inurement proscription is found in the language of code sec_501 which provides that no part of a c organization's net_earnings can inure to the benefit of any private_shareholder_or_individual although this would clearly prohibit the distribution of dividends to those in control of the organization the inurement prohibition is much broader than that in application the goal of the inurement prohibition is to prevent siphoning off of an exempt organization's assets by insiders- those in control of the organization in this context control may be direct as in the case of formal directors or indirect such as control_over others who are officers or directors any time assets of the organization flow through to benefit the organization's insiders whether directly or directly inurement is an issue the inurement restriction is absolute an organization that violates this prohibition will not qualify or will cease to qualify for tax exemption regardless of whether it otherwise meets the appropriate statutory requirements for exemption the irs contends that there were two violations of this prohibition the first violation was on or about december 20xx when the foundations founder s transferred their personal_residence to the foundation and the second violation was on or about december 20xx when the org transferred dollar_figure acres of land located in city state to the foundations founder form 886-a rev depattment of the t reaaury- iotemal revenue service page fo 886a name of taxpayer i org deputment of the treuury -internal re -enue sen-ice explanation of items schedule no or exhibit year period ended 20xx k the irs agrees that the proceeds of the sale of the city property were held in the foundations bank account on december 20xx the irs further accepts that this is evidence that this demonstrates that there was a correction_of_an_error as defined in code sec_4941 which allows for a disqualified_person to correct any disqualifying act within the same taxable_period without penalty however this is not an indication that there was not a violation of the prohibition of self-dealing when the personal_residence of the foundations founder was transferred to the foundation on december 20xx internal_revenue_code section sec_4941 d i a provides that any sale_or_exchange of property between a disqualified_person and a private_foundation is self-dealing as with most of the defined categories of self dealing sales or exchanges of property are flatly prohibited rather than being judged by an arm's-length standard or eligible for a de-minimus exception i the relative aspect ofreg d -2 a has to do with the transfer of the personal_residence to the foundation in 20xx thus causing the exempt status to be revoked at that date reg sec_4941 d -2 a provides that the transfer of property by a disqualified_person to a private_foundation is treated as a sale_or_exchange if the private_foundation assumes a mortgage or takes subject_to a mortgage that was placed on the property within the 0-year period ending on the date of the transfer of the property to the private_foundation the org accepted the personal_residence of trustee-1 on december 20xx this property was su bject to a mortgage which was assumed by the foundation thus causing reg sec_4941 d -2 a to be relevant thus violating internal_revenue_code section sec_4941 which provides that any sale_or_exchange of property between a disqualified_person and a private_foundation is self-dealing sec_1_501_c_3_-1 states in part that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals transfer of the personal_residence to the foundation the referred to tax_court case is united_states tax courtv trustee-1 docket number and can be found at index o of the administrative file the decision of the court was that additional individual federal_income_tax was owed by the foundation founder s for 20xx 20xx and 20xx based on an examination of their individual income_tax form_1040 there was no examination conducted of the org's form_990 and there was no decision entered a5 to the exempt status of the foundation at that time the tax_court case was the result of a form_1040 individual income_tax examination cond cted by small_business self-employed sbse this division has no authority overthe examination of exempt_organizations the conclusion of the tax_court and agreed to by all parties was that the donation of the home to the foundation did not meet the requirements of the law and as such no contribution is allowable as it pertains to the home the essence of the inurement proscription is found in the language of code sec_501 which provides that no part of a c organization's net_earnings can inure to the benefit of any private_shareholder_or_individual although this would clearly prohibit the distribution of dividends to those in control of the organization the inurement prohibition is much broader than that in application the goal of the inurement prohibition is to prevent siphoning off of an exempt organization's assets by insiders- those in control of the organization in this context controt may be direct as in the case of formal directors or indirect such as control_over others who are officers or directors any time assets of form 886-a rev department of the treaewy -intemal revenue service page fonn886a i name oftaxpayer org department of the treasury -internal revenue service explanation of items schedule no or exhibit year period ended 20xx the organization flow through to benefit the organization's insiders whether directly or directly inurement is an issue the inurement restriction is absolute an organization that violates this prohibition will not qualify or will cease to qualify for tax exemption regardless of whether it otherwise meets the appropriate statutory requirements for exemption the irs contends that there were two violations of this prohibition the first violation was on or about december 20xx when the foundations founder s transferred their personal_residence to the foundation and the second violation was on or about december 20xx when the orgtransferred dollar_figure acres of land located in city state to the foundations founder the examination conclusion as stated above concludes that the prohibited_transaction does cause the revocation of the foundations exempt status and therefore is retroactive to that december 20xx date the fact that internal_revenue_service income_tax examiners and the tax_court found that the donation of the home to the foundation did not meet the requirements of the law only supports the conclusion that the transaction was prohibitive when sec_501 exemption is revoked the revocation is retroactive unless sec_7805 relief is warranted such relief will not be warranted if the organization omitted or misstated a material fact in seeking exemption or operated in a manner materially different from that originally represented sec_7805 relief is-discussed in rev_proc r b although a retroactively revoked organization is a taxable entity for the entire period for which the revocation is effective the charitable deductions of contributors to the organization are protected until public announcement of the revocation is made however an exception may be made if a contributor knew of the actual or imminent revocation or was responsible for or aware of the activities that resulted in the revocation see revproc_82_39 1982_2_cb_759 conclusion based on the facts and circumstances the org does not qualify for exemption under sec_501 and should be revoked effective april o 20xx because the trustees of the foundation received a prohibited benefit know as inurement this inurement occurred in violation of sec_501 c and sec_1 c -1 d ii further based on the eo agent's analysis of the factors in sec_1_501_c_3_-1 revocation is appropriate please file us corporate_income_tax return form_1120 for the tax periods ending december 20xx december 20xx and all periods subsequent to these dates contributions to the organization are not deductible under sec_170 form 886-_aotev department of the treuury- laternal reveaue scnice page
